Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 04/12/2022.
Claims 1-20 are pending in the application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2022 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11331523 and over claims 1-24 of USPN 10758758.  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited prior art teaches each and every limitation of the instant application.


17/719917
USPN 11331523
USPN 10758758
. A computer-implemented method comprising:
receiving, at a computer system, information that indicates that a fire has been detected in a building and that a fire suppression system within the building has begun dousing the fire;
determining, by the computer system and based on sensor information about conditions in the building, whether the fire has been extinguished;
transmitting, by the computer system, an indication that the fire has been extinguished to a first user device for a first user who is located at the building and a second user device for a second user who is remote from the building;
activating, by the computer system and based on determining that the fire has been extinguished, a feature to turn off a water supply to the building, the feature being presented on the first user device;
receiving, by the computer system, based on activating the feature, and from the first user device at a first time, a first user command to turn off the water supply;
receiving, by the computer system and based on receiving the first user command, a confirmation command to turn off the water supply from the second user device at a second time; and
transmitting, by the computer system and based on the first user command and the confirmation command, a control signal that causes the fire suppression system to stop dousing the fire in the building.
2. The computer-implemented method of claim 1, further comprising transmitting, by the computer system, a notification that the water supply is turned off to both the first user device and the second user device.
3. The computer-implemented method of claim 1, wherein the first time is earlier than the second time.
4. The computer-implemented method of claim 1, wherein the first time is later than the second time.
5. The computer-implemented method of claim 1, wherein the first time is the same as the second time.
6. The computer-implemented method of claim 1, wherein the second user device is a computing device of an emergency response team.
7. The computer-implemented method of claim 1, wherein the first user is an occupant of the building and the second user is a first responder at a fire department.
8. The computer-implemented method of claim 1, further comprising:
transmitting, by the computer system to the second user device, another indication about the conditions in the building based on a determination that the fire has not been extinguished, wherein the another indication includes at least one selectable option to remotely control the water supply in the building;
receiving, by the computer system from the second user device, an activation command to turn on the water supply;
transmitting, by the computer system and based on the activation command to turn on the water supply, another control signal that causes the fire suppression system to continue or resume dousing the fire in the building.
9. The computer-implemented method of claim 8, wherein the another control signal is configured to cause an electromechanical device in the fire suppression system to open a water valve within the building.
10. The computer-implemented method of claim 1, further comprising, activating, by the computer system, the fire suppression system based on the received information indicating that the fire has been detected in the building.
11. The computer-implemented method of claim 10, further comprising transmitting, by the computer system to at least one of the first user device and the second user device, another indication that the fire suppression system has been activated.
12. The computer-implemented method of claim 9 further comprising:
continuously receiving, by the computer system and from the electromechanical device, valve state information, wherein the valve state information indicates whether the water valve is open or closed;
updating, by the computer system and based on the valve state information, the feature to turn off the water supply to the building; and
transmitting, by the computer system to the first user device, the updated feature to turn off the water supply to the building.
13. The computer-implemented method of claim 1, wherein the control signal is configured to cause an electromechanical device in the fire suppression system to close a water valve within the building.
14. The computer-implemented method of claim 1, wherein determining, by the computer system and based on sensor information about conditions in the building, whether the fire has been extinguished is based on:
receiving, from a first sensor in the building, first information indicating that the fire has been extinguished based on activation of the fire suppression system; and
receiving, from a second sensor in the building, second information confirming that the fire has been extinguished based on activation of the fire suppression system.
15. The computer-implemented method of claim 14, wherein the first sensor is at least one of a temperature sensor, a smoke detector, a thermographic camera detecting infrared (IR) light, a thermal imaging camera, and a flame detector.
16. The computer-implemented method of claim 14, wherein the second sensor is at least one of a temperature sensor, a smoke detector, a thermographic camera detecting IR light, a thermal imaging camera, and a flame detector.
17. The computer-implemented method of claim 1, further comprising:
presenting, by the computer system and at both the first user device and the second user device, a user interface providing real time status information for the fire, the real time status information being provided by the computer system based on information detected by one or more sensors located within the building; and
automatically disabling, by the computer system and for both the first user device and the second user device when the fire is detected in the building based on the real time status information for the fire, the feature to turn off the water supply to the building.
18. A system comprising:
one or more sensors located within a building that are configured to detect fires in the building;
an electromechanical device configured to control a water valve located along a water supply for the building and at a position upstream of a fire suppression system for the building, wherein the electromechanical device includes a control device configured to continuously monitor a state of the water valve;
a first user device configured to display information about a fire within the building to a first user who is located at the building;
a second user device configured to display information about a fire within the building to a second user who is remote from the building; and
a computer system with one or more processors that are programmed to:
receive information that indicates that a fire has been detected in the building and that a fire suppression system within the building has begun dousing the fire;
monitor sensor information from the one or more sensors located within the building;
determine, based on the sensor information, whether the fire has been extinguished;
transmitting, to the first user device and the second user device, an indication that the fire has been extinguished;
activate, based on determining that the fire has been extinguished, a feature to turn off a water supply to the building, the feature being presented on the first user device;
receive, based on activating the feature, and from the first user device at a first time, a first user command to turn off the water supply;
receive, based on receiving the first user command, a confirmation command to turn off the water supply from the second user device at a second time; and
transmitting, based on the first user command and the confirmation command, a control signal that causes the fire suppression system to stop dousing the fire in the building.
19. The system of claim 18, wherein the control signal is configured to cause the electromechanical device in the fire suppression system to close the water valve within the building.
20. The system of claim 18, wherein the one or more sensors are at least one of a temperature sensor, a smoke detector, a thermographic camera detecting infrared (IR) light, a thermal imaging camera, and a flame detector.

1. A computer-implemented method comprising:
receiving, at a computer system, information that indicates that a fire has been detected in a building and that a fire suppression system within the building has begun dousing the fire;
monitoring sensor information from one or more sensors located within the building;
determining, by the computer system and based on the sensor information, whether the fire has been extinguished;
transmitting, by the computer system, an indication that the fire has been extinguished to a first processor for a first user who is located at the building;
receiving, by the computer system and from the first processor, a request to transmit the indication that the fire has been extinguished to a second processor for a second user who is remote from the building;
determining, by the computer system, that the second processor for the second user is associated with the building;
transmitting, by the computer system and in response to determining that the second processor for the second user is associated with the building, the indication that the fire has been extinguished to the second processor;
activating, in response to determining that the fire has been extinguished, a feature to turn off a water supply to the building, the feature being presented on the second processor for the second user who is remote from the building;
receiving, after activating the feature and from the second processor, a command to turn off the water supply;
transmitting, by the computer system, a control signal that causes an electromechanical device to close a water valve within the building; and
transmitting, by the computing system, an updated notification that the water supply is turned off to both the first processor and the second processor.
2. The computer-implemented method of claim 1, wherein the electromechanical device comprises a solenoid valve that is located along the water supply for the building and at a position upstream of the fire suppression system.
3. The computer-implemented method of claim 1, further comprising sending an alert to both the first processor and the second processor that causes details about the fire in the building to be output to both the first user and the second user, wherein the feature is deactivated on the second computing device at a time the details are output.
4. The computer-implemented method of claim 3, wherein:
the second processor is configured to present the feature in a user interface of the second processor,
activating the feature comprises transmitting, by the computer system, activation information to the second processor to cause the second processor to activate the feature,
the second processor is configured to prohibit user selection of the feature when the feature is deactivated, and
the second processor is configured to permit user selection of the feature when the feature is activated.
5. The computer-implemented method of claim 4, wherein the feature comprises a selectable button that is displayed in the user interface.
6. The computer-implemented method of claim 1, further comprising:
activating, in response to determining that the fire has been extinguished, the feature to turn off the water supply to the building, the feature being presented on the first processor for the first user who is located at the building;
receiving, after activating the feature and from the first processor, a confirmation command to turn off the water supply; and
transmitting, by the computer system and based on the command to turn off the water supply from the second processor and the confirmation command from the first processor, the control signal that causes the electromechanical device to close the water valve within the building.
7. The computer-implemented method of claim 6, wherein activating, in response to determining that the fire has been extinguished, the feature to turn off the water supply to the building, the feature being presented on the first processor for the first user who is located at the building further comprises:
determining a location of the first user in the building based on monitoring sensor information from the one or more sensors located within the building;
activating the feature being presented on the first processor based on determining that the first user is located proximate to the fire; and
activating a second feature to contact emergency services, the second feature being presented on the first processor for the first user.
8. The computer-implemented method of claim 7, further comprising:
transmitting, by the computer system and to the second processor, the location of the first user in the building;
activating, by the computer system, the second feature to contact emergency services, the second feature being presented on the second processor for the second user; and
receiving, by the computer system and from the second processor, a command to contact the emergency services.
9. The computer-implemented method of claim 8, wherein receiving, by the computer system and from the second processor, the command to contact the emergency services further comprises overriding a denial command from the first processor for the first user to contact the emergency services.
10. The computer-implemented method of claim 1, wherein the first user is an occupant of the building and the second user is a first responder at a fire department.
11. The computer-implemented method of claim 1, further comprising:
presenting, at both the first processor and the second processor, a user interface providing real time status information for the fire, the real time status information being provided by the computer system based on information detected by the one or more sensors located within the building; and
automatically disabling, by both the first processor and the second processor when the user interface is initially presented, the feature to turn off the water supply to the building.
12. The computer-implemented method of claim 1, wherein the real time status information includes (i) information indicating whether the fire is still burning, (ii) information indicating whether the fire suppression system has begun dispensing water onto the fire, and (iii) location information of the first user located at the building.
13. A system comprising:
one or more sensors located within a building that are configured to detect fires in the building;
an electromechanical device to control a water valve located along a water supply for the building and at a position upstream of a fire suppression system for the building;
a first processor configured to display information about a fire within the building to a first user who is located at the building;
a second processor configured to display information about a fire within the building to a second user who is remote from the building; and
a computer system with one or more processors that are programmed to:
receive information that indicates that a fire has been detected in the building and the a fire suppression system within the building has begun dousing the fire;
monitor sensor information from the one or more sensors located within the building;
determine, based on the sensor information, whether the fire has been extinguished;
transmit an indication that the fire has been extinguished to the first processor;
receive, from the first processor, a request to transmit the indication that the fire has been extinguished to the second processor;
determine that the second processor is associated with the building;
transmit, in response to determining that the second processor is associated with the building, the indication that the fire has been extinguished to the second processor;
activate, in response to determining that the fire has been extinguished, a feature to turn off the water supply to the building, the feature being presented on the second processor;
receive, from the second processor, a command to turn off the water supply;
transmit a control signal that causes the electromechanical device to close the water valve within the building; and
transmit an updated notification that the water supply is turned off to both the first processor and the second processor.
14. The system of claim 13, wherein the computer system is further programmed to send an alert to both the first processor and the second processor that causes details about the fire in the building to be output to both the first user and the second user, wherein the feature is deactivated on the second processor at the time the details are output.
15. The system of claim 14, wherein the computer system is further programmed to activate the feature based on transmitting activation information to the second processor to cause the second processor to present the feature in a user interface of the second processor and activate the feature on the user interface of the second processor.
16. The system of claim 15, wherein the second processor is configured to prohibit user selection of the feature when the feature is deactivated and permit user selection of the feature when the feature is activated.
17. The system of claim 13, wherein the computer system is further programmed to:
activate, in response to determining that the fire has been extinguished, the feature to turn off the water supply to the building, the feature being presented on the first processor;
receive, after activating the feature and from the first processor, a confirmation command to turn off the water supply; and
transmit, based on the command to turn off the water supply from the second processor and the confirmation command from the first processor, the control signal that causes the electromechanical device to close the water valve within the building.
18. The system of claim 17, wherein the computer system is further programmed to:
determine a location of the first user in the building based on monitoring sensor information from the one or more sensors located within the building;
activate the feature being presented on the first processor based on determining that the first user is located proximate to the fire; and
activate a second feature to contact emergency services, the second feature being presented on the first processor.
19. The system of claim 18, wherein the computer system is further programmed to:
transmit to the second processor the location of the first user in the building;
activate the second feature to contact emergency services, the second feature being presented on the second processor; and
receive, from the second processor, a command to contact the emergency services.
20. The system of claim 19, wherein the computer system is further programmed to override a denial command from the first processor for the first user to contact the emergency services.

1. A computer-implemented method comprising:
receiving, at a remote computer system from a building-located computing device in a building that is remote to the remote computer system, real-time sensor information that indicates that a fire has been detected in the building and that a fire suppression system within the building has begun dousing the fire;
providing, by the remote computer system to the building-located computing device, a request to provide a continual stream of real-time room-by-room state information identifying a progression of fire in the building;
receiving, at the remote computer system from a user computing device, a command to control one or more water shut-off valves within the building;
providing, by the remote computer system to the building-located computer device, a command to control a shut-off valve within the building;
automatically disabling, by the remote computer system and in response to receiving the real-time sensor information that indicates that the fire has been detected, a feature to remotely turn off a water supply in the building, wherein information identifying automatic disabling of the feature is presented on the user computing device;
monitoring, by the remote computer system, sensor information received remotely from one or more sensors located within the building;
determining, by the remote computer system and based on the sensor information, whether the fire has been extinguished;
automatically generating a shut-off command for the water supply in the building in response, at least in part, to a determination that the fire has been extinguished; and
transmitting, by the remote computer system, a control signal sent remotely to the building that causes an electromechanical device to close a water valve within the building in response to automatically generating the shut-off command;
activating, in response to determining whether the fire has been extinguished and before the shut-off command is automatically generated, a feature to turn off the water supply in the building, the feature being presented on the user computing device; and
wherein the shut-off command is automatically generated based on one or more factors at or around a time when the feature is activated.
2. The computer-implemented method of claim 1, further comprising:
providing, by the remote computer system for presentation to a user of the user computing device, a notification that the fire has been detected in the building, the notification identifying specific rooms in the building where the fire is detected; and
receiving, from the user computing device, a command to provide a continual stream of the real-time sensor information including the real-time, room-by-room state information identifying the progression of fire in the building.
3. The computer-implemented method of claim 2, wherein the real-time, room-by-room state information includes, for each room, fire detection information, temperature information, smoke information, sprinkler on/off information, image-based sensor information, and thermal images of the room.
4. The computer-implemented method of claim 2, further comprising:
providing, by the remote computer system for presentation to the user of the user computing device, a notification that the fire has been extinguished in a room;
receiving, by the remote computer system from the user computing device, a command to close a shut-off valve to stop a flow of water to water sprinklers in the room; and
transmitting, by the remote computer system, a control signal sent remotely to the building that causes an electromechanical device to close a water valve within the building.
5. The computer-implemented method of claim 4, further comprising:
determining, by the remote computer system, that the fire in the room has rekindled;
providing, by the remote computer system for presentation to the user of the user computing device, a notification that the fire has rekindled;
receiving, by the remote computer system from the user computing device, a command to re-open the shut-off valve; and
transmitting, by the remote computer system, a control signal sent remotely to the building that causes an electromechanical device to open the water valve within the building.
6. The computer-implemented method of claim 1, wherein the one or more factors include whether the building-located computing device is active or monitoring the fire at or around the time when the feature is activated for presentation on the user computing device.
7. The computer-implemented method of claim 1, wherein the one or more factors include an amount of time that has elapsed since the feature was activated for presentation on the user computing device.
8. The computer-implemented method of claim 1, wherein the one or more factors include an estimated amount of time for the fire department to arrive at the building.
9. A system comprising:
one or more sensors located within a building that are configured to detect fires in the building;
an electromechanical device configured to control a water valve located along a water supply for the building and at a position upstream of a fire suppression system for the building; and
a computer system with one or more processors that are programmed to:
receiving, at a remote computer system from a building-located computing device in the building that is remote to the remote computer system, real-time sensor information indicating that a fire has been detected in the building and that a fire suppression system within the building has begun dousing the fire;
providing, by the remote computer system to the building-located computing device, a request to provide a continual stream of real-time room-by-room state information identifying a progression of fire in the building;
receiving, at the remote computer system from a user computing device, a command to control one or more water shut-off valves within the building;
providing, by the remote computer system to the building-located computing device, a command to control a shut-off valve within the building;
automatically disabling, by the remote computer system and in response to receiving the real-time sensor information that indicates that the fire has been detected, a feature to remotely turn off a water supply in the building, wherein information identifying automatic disabling of the feature is presented on the user computing device;
monitoring, by the remote computer system, sensor information received remotely from one or more sensors located within the building;
determining, by the remote computer system and based on the sensor information, whether the fire has been extinguished;
automatically generating a shut-off command for the water supply in the building in response, at least in part, to a determination that the fire has been extinguished; and
transmitting, by the remote computer system, a control signal sent remotely to the building that causes the electromechanical device to close the water valve within the building in response to automatically generating the shut-off command;
activating, in response to determining whether the fire has been extinguished and before the shut-off command is automatically generated, a feature to turn off the water supply in the building, the feature being presented on the user computing device; and
wherein the shut-off command is automatically generated based on one or more factors at or around a time when the feature is activated.
10. The system of claim 9, further comprising:
providing, by the remote computer system for presentation to a user of the user computing device, a notification that the fire has been detected in the building, the notification identifying specific rooms in the building where the fire is detected; and
receiving, from the user computing device, a command to provide a continual stream of the real-time sensor information including the real-time, room-by-room state information identifying the progression of fire in the building.
11. The system of claim 10, wherein the real-time, room-by-room state information includes, for each room, fire detection information, temperature information, smoke information, sprinkler on/off information, image-based sensor information, and thermal images of the room.
12. The system of claim 10, further comprising:
providing, by the remote computer system for presentation to the user of the user computing device, a notification that the fire has been extinguished in a room;
receiving, by the remote computer system from the user computing device, a command to close a shut-off valve to stop a flow of water to water sprinklers in the room; and
transmitting, by the remote computer system, a control signal sent remotely to the building that causes the electromechanical device to close the water valve within the building.
13. The system of claim 12, further comprising:
determining, by the remote computer system, that the fire in the room has rekindled;
providing, by the remote computer system for presentation to the user of the user computing device, a notification that the fire has rekindled;
receiving, by the remote computer system from the user computing device, a command to re-open the shut-off valve; and
transmitting, by the remote computer system, a control signal sent remotely to the building that causes the electromechanical device to open the water valve within the building.
14. The system of claim 1, wherein the one or more factors include whether the building-located computing device is active or monitoring the fire at or around the time when the feature is activated for presentation on the user computing device.
15. The system of claim 1, wherein the one or more factors include an amount of time that has elapsed since the feature was activated for presentation on the user computing device.
16. The system of claim 1, wherein the one or more factors include an estimated amount of time for the fire department to arrive at the building.
17. A computer-implemented method comprising:
receiving, at a remote computer system from a building-located computing device in a building that is remote to the remote computer system, real-time sensor information that indicates that a fire has been detected in the building and that a fire suppression system within the building has begun dousing the fire;
providing, by the remote computer system to the building-located computing device, a request to provide a continual stream of real-time room-by-room state information identifying a progression of fire in the building;
receiving, at the remote computer system from a user computing device, a command to control one or more water shut-off valves within the building;
providing, by the remote computer system to the building-located computer device, a command to control a shut-off valve within the building
monitoring, by the remote computer system, sensor information received remotely from one or more sensors located within the building;
determining, by the remote computer system and based on the sensor information, a status of the fire;
automatically generating a shut-off command for a water supply in the building in response, at least in part, to the status of the fire; and
activating, in response to determining the status of the fire and before the shut-off command is automatically generated, a feature to turn off the water supply in the building, the feature being presented on the user computing device,
wherein the shut-off command is automatically generated based on one or more factors at or around a time when the feature is activated.
18. The computer-implemented method of claim 17, wherein the one or more factors include whether the building-located computing device is active or monitoring the fire at or around the time when the feature is activated for presentation on the user computing device.
19. The computer-implemented method of claim 17, wherein the one or more factors include an amount of time that has elapsed since the feature was activated for presentation on the user computing device.
20. The computer-implemented method of claim 17, wherein the one or more factors include an estimated amount of time for the fire department to arrive at the building.
21. A system comprising:
one or more sensors located within a building that are configured to detect fires in the building;
an electromechanical device configured to control a water valve located along a water supply for the building and at a position upstream of a fire suppression system for the building; and
a computer system with one or more processors that are programmed to:
receiving, at a remote computer system from a building-located computing device in the building that is remote to the remote computer system, real-time sensor information indicating that a fire has been detected in the building and that a fire suppression system within the building has begun dousing the fire;
providing, by the remote computer system to the building-located computing device, a request to provide a continual stream of real-time room-by-room state information identifying a progression of fire in the building;
receiving, at the remote computer system from a user computing device, a command to control one or more water shut-off valves within the building; and
providing, by the remote computer system to the building-located computing device, a command to control a shut-off valve within the building;
monitoring, by the remote computer system, sensor information received remotely from the one or more sensors located within the building;
determining, by the remote computer system and based on the sensor information, a status of the fire;
automatically generating a shut-off command for the water supply in the building in response, at least in part, to the status of the fire; and
activating, in response to determining the status of the fire and before the shut-off command is automatically generated, a feature to turn off the water supply in the building, the feature being presented on the user computing device,
wherein the shut-off command is automatically generated based on one or more factors at or around a time when the feature is activated.
22. The system of claim 21, wherein the one or more factors include whether the building-located computing device is active or monitoring the fire at or around the time when the feature is activated for presentation on the user computing device.
23. The system of claim 21, wherein the one or more factors include an amount of time that has elapsed since the feature was activated for presentation on the user computing device.
24. The system of claim 21, wherein the one or more factors include an estimated amount of time for the fire department to arrive at the building.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fire protection and security monitoring system
 6229429 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117